

91 S2789 PCS: Extending Government Funding and Delivering Emergency Assistance Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 135117th CONGRESS1st SessionS. 2789IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Shelby (for himself and Mr. McConnell) introduced the following bill; which was read the first timeSeptember 22, 2021Read the second time and placed on the calendarA BILLMaking continuing appropriations for the fiscal year ending September 30, 2022, and for providing emergency assistance, and for other purposes.1.Short titleThis Act may be cited as the Extending Government Funding and Delivering Emergency Assistance Act.2.Table of ContentsSec. 1. Short TitleSec. 2. Table of Contents.Sec. 3. References.Division A—Continuing Appropriations Act, 2022Division B—Disaster Relief Supplemental Appropriations Act, 2022Division C—Afghanistan Supplemental Appropriations Act, 2022Division D—Other MattersTitle I—Extensions, Technical Corrections, and Other MattersTitle II—Budgetary Effects3.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in any division of this Act shall be treated as referring only to the provisions of that division.AContinuing Appropriations Act, 2022The following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, and out of applicable corporate or other revenues, receipts, and funds, for the several departments, agencies, corporations, and other organizational units of Government for fiscal year 2022, and for other purposes, namely:101.Such amounts as may be necessary, at a rate for operations as provided in the applicable appropriations Acts for fiscal year 2021 and under the authority and conditions provided in such Acts, for continuing projects or activities (including the costs of direct loans and loan guarantees) that are not otherwise specifically provided for in this Act, that were conducted in fiscal year 2021, and for which appropriations, funds, or other authority were made available in the following appropriations Acts:(1)The Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations Act, 2021 (division A of Public Law 116–260), except section 799D, and including title IV of division O of Public Law 116–260.(2)The Commerce, Justice, Science, and Related Agencies Appropriations Act, 2021 (division B of Public Law 116–260), except the proviso in section 541 and sections 542 and 543.(3)The Department of Defense Appropriations Act, 2021 (division C of Public Law 116–260).(4)The Energy and Water Development and Related Agencies Appropriations Act, 2021 (division D of Public Law 116–260), except the last proviso under the heading Department of Energy—Energy Programs—Science, the last two provisos under the heading Department of Energy—Energy Programs—Title 17 Innovative Technology Loan Guarantee Program, and the two provisos under the heading Department of Energy—Energy Programs—Advanced Technology Vehicles Manufacturing Loan Program.(5)The Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260), except the matter under the heading Presidential Transition Administrative Support in title II, the matter under the heading General Services Administration—Expenses, Presidential Transition in title V, the proviso and the amount specified in such proviso under the heading District of Columbia—Federal Funds—Federal Payment for Emergency Planning and Security Costs in the District of Columbia in title IV, and title IX.(6)The Department of Homeland Security Appropriations Act, 2021 (division F of Public Law 116–260), except section 538, and including sections 101 through 103 and section 105 of title I of division O of Public Law 116–260.(7)The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2021 (division G of Public Law 116–260).(8)The Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2021 (division H of Public Law 116–260), except sections 118 and 533.(9)The Legislative Branch Appropriations Act, 2021 (division I of Public Law 116–260), except sections 211 and 213, and including section 7 of Public Law 116–260.(10)The Military Construction, Veterans Affairs, and Related Agencies Appropriations Act, 2021 (division J of Public Law 116–260), except sections 514, 515, and 517.(11)The Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021 (division K of Public Law 116–260), except title IX other than sections 9001 and 9002 and the matter preceding the first proviso and the first proviso under the heading Consular and Border Security Programs.(12)The Transportation, Housing and Urban Development, and Related Agencies Appropriations Act, 2021 (division L of Public Law 116–260), except sections 420 and 421.102.(a)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used for:(1)the new production of items not funded for production in fiscal year 2021 or prior years;(2)the increase in production rates above those sustained with fiscal year 2021 funds; or(3)The initiation, resumption, or continuation of any project, activity, operation, or organization (defined as any project, subproject, activity, budget activity, program element, and subprogram within a program element, and for any investment items defined as a P–1 line item in a budget activity within an appropriation account and an R–1 line item that includes a program element and subprogram element within an appropriation account) for which appropriations, funds, or other authority were not available during fiscal year 2021.(b)No appropriation or funds made available or authority granted pursuant to section 101 for the Department of Defense shall be used to initiate multi-year procurements utilizing advance procurement funding for economic order quantity procurement unless specifically appropriated later.103.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act.104.Except as otherwise provided in section 102, no appropriation or funds made available or authority granted pursuant to section 101 shall be used to initiate or resume any project or activity for which appropriations, funds, or other authority were not available during fiscal year 2021.105.Appropriations made and authority granted pursuant to this Act shall cover all obligations or expenditures incurred for any project or activity during the period for which funds or authority for such project or activity are available under this Act.106.Unless otherwise provided for in this Act or in the applicable appropriations Act for fiscal year 2022, appropriations and funds made available and authority granted pursuant to this Act shall be available until whichever of the following first occurs:(1)The enactment into law of an appropriation for any project or activity provided for in this Act.(2)The enactment into law of the applicable appropriations Act for fiscal year 2022 without any provision for such project or activity.(3)December 3, 2021.107.Expenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.108.Appropriations made and funds made available by or authority granted pursuant to this Act may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, United States Code, but nothing in this Act may be construed to waive any other provision of law governing the apportionment of funds.109.Notwithstanding any other provision of this Act, except section 106, for those programs that would otherwise have high initial rates of operation or complete distribution of appropriations at the beginning of fiscal year 2022 because of distributions of funding to States, foreign countries, grantees, or others, such high initial rates of operation or complete distribution shall not be made, and no grants shall be awarded for such programs funded by this Act that would impinge on final funding prerogatives.110.This Act shall be implemented so that only the most limited funding action of that permitted in the Act shall be taken in order to provide for continuation of projects and activities.111.(a)For entitlements and other mandatory payments whose budget authority was provided in appropriations Acts for fiscal year 2021, and for activities under the Food and Nutrition Act of 2008, activities shall be continued at the rate to maintain program levels under current law, under the authority and conditions provided in the applicable appropriations Act for fiscal year 2021, to be continued through the date specified in section 106(3).(b)Notwithstanding section 106, obligations for mandatory payments due on or about the first day of any month that begins after October 2021 but not later than 30 days after the date specified in section 106(3) may continue to be made, and funds shall be available for such payments.112.Amounts made available under section 101 for civilian personnel compensation and benefits in each department and agency may be apportioned up to the rate for operations necessary to avoid furloughs within such department or agency, consistent with the applicable appropriations Act for fiscal year 2021, except that such authority provided under this section shall not be used until after the department or agency has taken all necessary actions to reduce or defer non-personnel-related administrative expenses.113.Funds appropriated by this Act may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).114.(a)Each amount incorporated by reference in this Act that was previously designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A) of the Balanced Budget and Emergency Deficit Control Act of 1985 or as being for disaster relief pursuant to section 251(b)(2)(D) of such Act is designated by the Congress as an emergency requirement pursuant to section 4001 of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022, or as being for disaster relief pursuant to sections 4004(b)(6) and 4005(f) of such concurrent resolution, respectively.(b)All references to sections 251(b)(2)(B), 251(b)(2)(B)(ii)(III), 251(b)(2)(C), 251(b)(2)(C)(ii), 251(b)(2)(E)(ii), 251(b)(2)(E)(i)(II), 251(b)(2)(F), and 251(b)(2)(F)(ii)(I) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)) shall be treated for each amount incorporated by reference in this Act in the Senate as references to sections 4004(b)(1), 4004(b)(1)(B)(i), 4004(b)(3), 4004(b)(3)(B), 4004(b)(4), 4004(b)(4)(B), 4004(b)(5), 4004(b)(5)(B), respectively, of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022, and in the House of Representatives as references to sections 4005(a), 4005(a)(2)(A), 4005(c), 4005(c)(2), 4005(d), 4005(d)(2), 4005(e), 4005(e)(2)(A), respectively, of such concurrent resolution.(c)This section shall become effective immediately upon enactment of this Act, and shall remain in effect through the date in section 106(3).115.(a)Rescissions or cancellations of discretionary budget authority that continue pursuant to section 101 in Treasury Appropriations Fund Symbols (TAFS)—(1)to which other appropriations are not provided by this Act, but for which there is a current applicable TAFS that does receive an appropriation in this Act; or(2)which are no-year TAFS and receive other appropriations in this Act,may be continued instead by reducing the rate for operations otherwise provided by section 101 for such current applicable TAFS, as long as doing so does not impinge on the final funding prerogatives of the Congress. (b)Rescissions or cancellations described in subsection (a) shall continue in an amount equal to the lesser of—(1)the amount specified for rescission or cancellation in the applicable appropriations Act referenced in section 101 of this Act; or(2)the amount of balances available, as of October 1, 2021, from the funds specified for rescission or cancellation in the applicable appropriations Act referenced in section 101 of this Act.(c)No later than November 22, 2021, the Director of the Office of Management and Budget shall provide to the Committees on Appropriations of the House of Representatives and the Senate a comprehensive list of the rescissions or cancellations that will continue pursuant to section 101: Provided, That the information in such comprehensive list shall be periodically updated to reflect any subsequent changes in the amount of balances available, as of October 1, 2021, from the funds specified for rescission or cancellation in the applicable appropriations Act referenced in section 101, and such updates shall be transmitted to the Committees on Appropriations of the House of Representatives and the Senate upon request.116.Amounts made available by section 101 for Farm Service Agency—Agricultural Credit Insurance Fund Program Account may be apportioned up to the rate for operations necessary to accommodate approved applications for direct and guaranteed farm ownership loans, as authorized by 7 U.S.C. 1922 et seq.117.Notwithstanding section 101, amounts are available to the Department of Agriculture for Rural Business—Cooperative Service—Rural Microentrepreneur Assistance Program for gross obligations for the principal amount of direct loans as authorized by section 379E of the Consolidated Farm and Rural Development Act (7 U.S.C. 2008s) not to exceed $25,000,000.118.(a)In carrying out the Special Supplemental Nutrition Program for Women, Infants, and Children for the first quarter of fiscal year 2022, the Secretary of Agriculture shall increase the amount of a cash-value voucher to an amount recommended by the National Academies of Science, Engineering and Medicine and adjusted for inflation for women and children participants.(b)Amounts made available by section 101 to the Department of Agriculture for Domestic Food Programs-Food and Nutrition Service-Special Supplemental Nutrition Program for Women, Infants, and Children (WIC) shall be apportioned at the rate for operations necessary to accommodate the increase described in subsection (a).119.Notwithstanding sections 102 and 104, in addition to amounts otherwise provided by section 101, amounts are provided to the Department of Defense for Procurement—Other Procurement, Air Force at a rate for operations of $885,000,000, for the procurement of equipment for the Strategic Microelectronic Supply program, and such amounts may be apportioned up to the rate for operations necessary to carry out such procurements.120.Amounts made available by section 101 to the Department of Defense for Procurement—Procurement, Defense-Wide may be apportioned up to the rate for operations necessary for the procurement of Military Global Positioning System User Equipment Increment 1 Application Specific Integrated Circuits.121.Notwithstanding sections 102 and 104, amounts made available by section 101 to the Department of Defense for Research, Development, Test and Evaluation—Research, Development, Test and Evaluation, Air Force may be apportioned up to the rate of operations necessary for the acquisition of real property by the United States Government.122.During the period covered by this Act, the limitation at section 2208(l)(3) of title 10, United States Code, shall not apply with respect to advance billing for orders for relief efforts related to the COVID–19 pandemic.123.(a)Funding provided in prior Acts making appropriations for energy and water development and related agencies for fiscal years 2019, 2020, and 2021 under the heading Department of the Interior—Bureau of Reclamation—Water and Related Resources for carrying out section 4007 of Public Law 114–322 shall be made available, in accordance with that section and as recommended by the Secretary in a letter dated July 23, 2021, for the construction, pre-construction, or study of the North-of-the-Delta Off Stream Storage (Sites Reservoir Project), the Los Vaqueros Reservoir Phase 2 Expansion Project, the B.F. Sisk Dam Raise and Reservoir Expansion Project, and the Del Puerto Canyon Reservoir.(b)Funding provided in the Energy and Water Development and Related Agencies Appropriations Act, 2021 under the heading Department of the Interior—Bureau of Reclamation—Water and Related Resources for carrying out section 4009(a) of Public Law 114–322 shall be made available, in accordance with that section and as recommended by the Secretary in a letter dated July 23, 2021, for the North Pleasant Valley Desalter Facility, the Mission Basin Groundwater Purification Facility Well Expansion and Brine Minimization Project, the Los Robles Desalter Project, and the Regional Brackish Water Reclamation Program.(c)Funding provided in the Energy and Water Development and Related Agencies Appropriations Act, 2021 under the heading Department of the Interior—Bureau of Reclamation—Water and Related Resources for carrying out section 4009(c) of Public Law 114–322 shall be made available, in accordance with that section and as recommended by the Secretary in a letter dated July 23, 2021, for the El Paso Aquifer Storage and Recovery Using Reclaimed Water Project, the Pure Water Soquel: Groundwater Replenishment and Seawater Intrusion Prevention Project, the North San Diego Water Reuse Coalition Project, the Pure Water Oceanside Project, the City of Santa Fe Reuse Pipeline Project, the Replenish Big Bear Project, the Central Coast Blue: Recycled Water Project, the Harvest Water Program, the East County Advanced Water Purification Program: Phase Two, the Ventura Water Pure Program, and the San Juan Watershed Project.124.(a)During the period covered by this Act, title I of Public Law 108–361 (the Calfed Bay-Delta Authorization Act) (118 Stat. 1681), as amended by section 4007(k) of Public Law 114–322, shall be applied by substituting 2022 for 2021 each place it appears.(b)During the period covered by this Act, section 9106(g)(2) of Public Law 111–11 (Omnibus Public Land Management Act of 2009) shall be applied by substituting 2022 for 2021.(c)During the period covered by this Act, section 104(c) of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2214(c)) shall be applied by substituting 2022 for 2021.(d)During the period covered by this Act, section 301 of the Reclamation States Emergency Drought Relief Act of 1991 (43 U.S.C. 2241) shall be applied by substituting 2022 for 2021.125.(a)Notwithstanding section 101, section 506 of division D of Public Law 116–260 shall be applied by substituting $841,000,000 for $291,000,000.(b)Amounts provided by this Act for Department of Energy—Energy Programs—Uranium Enrichment Decontamination and Decommissioning Fund may be apportioned up to the rate for operations necessary to avoid disruption of continuing projects or activities funded in this appropriation.(c)The Secretary of Energy shall notify the Committees on Appropriations of the House of Representatives and the Senate not later than 3 days after each use of the authority provided in subsection (b).126.Notwithstanding section 101, amounts are provided for Executive Office of the President and Funds Appropriated to the President—The White House—Salaries and Expenses at a rate for operations of $60,000,000.127.Notwithstanding section 101, amounts are provided for General Services Administration—Allowances and Office Staff for Former Presidents at a rate for operations of $5,000,000.128.Amounts made available by section 101 for Small Business Administration—Business Loans Program Account may be apportioned up to the rate for operations necessary to accommodate increased demand for commitments for general business loans authorized under paragraphs (1) through (35) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), for guarantees of trust certificates authorized by section 5(g) of the Small Business Act (15 U.S.C. 634(g)), for commitments to guarantee loans under section 503 of the Small Business Investment Act of 1958 (15 U.S.C. 697), and for commitments to guarantee loans for debentures under section 303(b) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)).129.Notwithstanding section 101, amounts are provided for District of Columbia—Federal Funds—Federal Payment to the Court Services and Offender Supervision Agency for the District of Columbia at a rate for operations of $249,754,000: Provided, That the second proviso under such heading in title IV of division E of Public Law 116–260 shall be applied by substituting $70,574,000 for $66,743,000.130.Notwithstanding any other provision of this Act, except section 106, the District of Columbia may expend local funds made available under the heading District of Columbia—District of Columbia Funds for such programs and activities under the District of Columbia Appropriations Act, 2021 (title IV of division E of Public Law 116–260) at the rate set forth in the Fiscal Year 2022 Local Budget Act of 2021 (D.C. Act 24–173), as modified as of the date of enactment of this Act.131.Section 330(e)(3) of title 11, United States Code, is amended by striking in that fiscal year at the end of the paragraph.132.In addition to amounts otherwise provided by section 101, an amount is provided to the Department of Homeland Security for U.S. Citizenship and Immigration Services—Operations and Support for application processing, the reduction of backlogs within asylum, field, and service center offices, and support of the refugee program at a rate for operations of $250,000,000: Provided, That such amounts shall be in addition to any other funds made available for such purposes, and shall not be construed to require any reduction of any fee described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)): Provided further, That prior to the obligation of such resources, U.S. Citizenship and Immigration Services shall provide to the Committees on Appropriations of the Senate and the House of Representatives an expenditure plan that identifies backlog reduction metrics and quarterly reports on the execution of such plan.133.Amounts made available by section 101 to the Department of Homeland Security under the heading Federal Emergency Management Agency—Disaster Relief Fund may be apportioned up to the rate for operations necessary to carry out response and recovery activities under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).134.(a)Sections 1309(a) and 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a) and 4026) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2021.(b)If this Act is enacted after September 30, 2021, this section shall be applied as if it were in effect on September 30, 2021.135.Amounts made available by section 101 for Department of the Interior—National Park Service—National Recreation and Preservation for heritage partnership programs may be used to provide financial assistance to any national heritage area, national heritage corridor, cultural heritage corridor, national heritage partnership, national heritage route, national heritage canalway, and battlefields national historic district established as of September 1, 2021, notwithstanding any statutory sunset provision terminating the Secretary’s authority to provide assistance to any such area and notwithstanding any limitation on amounts authorized to be appropriated with respect to any such area: Provided, That the Commission sunset provision in section 804(j) of division B of H.R. 5666 (Appendix D), as amended, as enacted into law by section 1(a)(4) of Public Law 106– 554, shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2021: Provided further, That the authority in section 295D of Public Law 109–338, as amended, shall continue in effect through the date specified in section 106(3) of this Act.136.Notwithstanding subsection (c)(2)(B) of section 200303 of title 54, United States Codes, during the period covered by this Act amounts made available from the Land and Water Conservation Fund for fiscal year 2022 pursuant to subsection (a) of such section of such title shall be allocated by the Secretary of the Interior or the Secretary of Agriculture, as appropriate, only for the following agencies and accounts, for the purposes specified, and in the amounts specified multiplied by the percentage of fiscal year 2022 covered by this Act:(1)Department of the Interior—Bureau of Land Management—Land Acquisition, $7,500,000, for Acquisition Management;(2)Department of the Interior—United States Fish and Wildlife Service—Land Acquisition, $17,000,000, for Land Acquisition Management;(3)Department of the Interior—National Park Service—Land Acquisition and State Assistance, $14,500,000, for Acquisition Management;(4)Department of the Interior—Office of the Secretary—Departmental Operations, $19,000,000, for Management Services, Appraisal and Valuation Service Offices-Federal Lands;(5)Department of Agriculture—Forest Service—State and Private Forestry, $6,400,000, for Administrative Funds; and(6)Department of Agriculture—Forest Service—Land Acquisition, $12,000,000, for Acquisition Management.137.(a)In addition to amounts provided by section 101, amounts are provided for Department of Health and Human Services—Indian Health Service—Indian Health Services at a rate for operations of $22,080,000, for an additional amount for costs of staffing and operating facilities that were opened, renovated, or expanded in fiscal years 2021 and 2022, and such amounts may be apportioned up to the rate for operations necessary to staff and operate such facilities.(b)In addition to amounts provided by section 101, amounts are provided for Department of Health and Human Services—Indian Health Service—Indian Health Facilities at a rate for operations of $2,261,000, for an additional amount for costs of staffing and operating facilities that were opened, renovated, or expanded in fiscal years 2021 and 2022, and such amounts may be apportioned up to the rate for operations necessary to staff and operate such facilities.138.In addition to amounts otherwise provided by section 101, for Department of Health and Human Services—Centers for Disease Control and Prevention—Environmental Health, there is appropriated $1,500,000, for an additional amount for fiscal year 2022, to remain available until September 30, 2022, for the Vessel Sanitation Program.139.(a)Funds made available in Public Law 114–113 to the accounts of the National Institutes of Health that were available for obligation through fiscal year 2016 and were obligated for multi-year research grants shall be available through fiscal year 2022 for the liquidation of valid obligations incurred in fiscal year 2016 if the Director of the National Institutes of Health determines the project suffered an interruption of activities attributable to COVID–19.(b)(1)Subject to paragraph (2), this section shall become effective immediately upon enactment of this Act.(2)If this Act is enacted after September 30, 2021, this section shall be applied as if it were in effect on September 30, 2021.140.In addition to amounts provided by section 101, amounts are provided for Department of Health and Human Services—Substance Abuse and Mental Health Services Administration—Mental Health at a rate for operations of $77,621,000 for an additional amount for carrying out section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c), and such amounts may be apportioned up to the rate for operations necessary to operate and maintain the National Suicide Prevention Lifeline program.141.In addition to amounts otherwise provided by this Act, for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance, there is appropriated $2,500,000,000, for an additional amount for fiscal year 2022, to remain available until September 30, 2024, to carry out section 462 of the Homeland Security Act of 2002 and section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008: Provided, That not later than November 1, 2021, the Secretary of Health and Human Services shall submit to the Committees on Appropriations of the House of Representatives and the Senate a report detailing steps taken and planned to be taken by the Department to phase out the use of emergency intake sites and a detailed plan for ending the use of emergency intake sites, including a timeline of major milestones and projections for delivered online bed capacity by facility type: Provided further, That such report shall include an aligned spend plan for estimated fiscal year 2022 obligations by major category: Provided further, That the Secretary shall submit monthly reports during fiscal year 2022 to the Committees on Appropriations on all obligations and expenditures incurred by the Department for carrying out such sections 462 and 235: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4001(a)(1) and section 4001(b) of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022.142.Amounts made available by section 101 for Department of Health and Human Services—Administration for Children and Families—Refugee and Entrant Assistance may be apportioned up to the rate for operations necessary to carry out section 462 of the Homeland Security Act of 2002 and section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008, and up to the rate for operations necessary for activities authorized by section 414 of the Immigration and Nationality Act and section 501 of the Refugee Education Assistance Act of 1980.143.Not later than 90 days after the date of enactment of this Act, and every 90 days thereafter through fiscal year 2022, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate on (1) the total number of children that the Office of Refugee Resettlement has released to sponsors living in the United States, disaggregated by State, and (2) the number of children that the Office of Refugee Resettlement has released to sponsors living in the United States for whom the Office of Refugee Resettlement has successfully conducted safety and welfare checks, and provided post-release services as appropriate, for the most recent quarter such data are available.144.Not later than 10 days after the date of enactment of this Act, the Secretary of Health and Human Services shall provide a report to the Committees on Appropriations of the House of Representatives and the Senate, and disclose on a publicly available website, on all transfers made for carrying out section 462 of the Homeland Security Act of 2002 or section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 during fiscal year 2021. This report shall include:(1)a list of the source of funds transferred by public law;(2)the program, project, or activity funds were transferred from and the corresponding amount that was transferred;(3)date of transfer;(4)the number of children referred to the Office of Refugee Resettlement (ORR) by month for fiscal year 2021; and(5)the age distribution of the children referred to ORR by month for fiscal year 2021: Provided, That the report shall be updated every 30 days throughout fiscal year 2022.145.During the period covered by this Act, for services furnished under the Community Services Block Grant Act (CSBG Act) with funds made available by this Act, by the Consolidated Appropriations Act, 2021 (Public Law 116–260), or by the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136), States may apply the last sentence of section 673(2) of the CSBG Act by substituting 200 percent for 125 percent.146.For purposes of annual leave accumulated in fiscal year 2021, the authority provided in section 2106 of division C of Public Law 116–159 shall apply to such leave by substituting 2021 for 2020 in subsections (a) and (d).147.Activities authorized by part A of title IV (other than under section 403(c) or 418) and section 1108(b) of the Social Security Act shall continue through the date specified in section 106(3), in the manner authorized for fiscal year 2021, and out of any money in the Treasury of the United States not otherwise appropriated, there are hereby appropriated such sums as may be necessary for such purpose.148.Section 114(f) of the Higher Education Act of 1965 (20 U.S.C. 1011c(f)) shall be applied by substituting the date specified in section 106(3) of this Act for September 30, 2021.149.Section 458(a)(4) of the Higher Education Act of 1965 (20 U.S.C. 1087h(a)(4)) shall be applied through the date specified in section 106(3) of this Act by substituting 2022 for 2021.150.Notwithstanding section 101, section 116 of division J of Public Law 116–260 shall be applied during the period covered by this Act by substituting fifth fiscal year for fourth fiscal year.151.During the period covered by this Act, the Secretary of Veterans Affairs may transfer up to $193,500,000 of the unobligated balances from amounts made available for fiscal year 2021 under the heading Veterans Health Administration—Medical Services in title II of division F of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94), or in section 8002 of title VIII of the American Rescue Plan Act of 2021 (Public Law 117–2) to the following accounts of the Department in the amounts specified:(1)Veterans Benefits Administration—General Operating Expenses, Veterans Benefits Administration, up to $178,000,000;(2)Departmental Administration—Board of Veterans Appeals, up to $5,800,000; and(3)Departmental Administration—Information Technology Systems, up to $9,700,000:Provided, That the transferred amounts shall be used, in addition to any other amounts available for such purposes, for personnel costs and other expenses to implement the interim final rule entitled Presumptive Service Connection for Respiratory Conditions Due to Exposure to Particulate Matter, published on August 5, 2021 (86 FR 42724), and any revisions to such rule. 152.Amounts made available by section 101 to United States Government-funded entities for Related Agency—United States Agency for Global Media—International Broadcasting Operations, Related Programs—The Asia Foundation, Related Programs—United States Institute of Peace, and Related Programs—National Endowment for Democracy may be apportioned up to the rate for operations necessary to support the evacuation of Afghan journalists and other Afghan employees of such entities, following consultation with the Committees on Appropriations.153.Section 21009 of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) shall continue in effect through the date specified in section 106(3) of this Act.154.Amounts made available by section 101 to the United States International Development Finance Corporation for Corporate Capital Account and paid to the Program Account shall be available for the costs of modifying loans and loan guarantees transferred to the Corporation pursuant to section 1463 of the BUILD Act of 2018 (division F of Public Law 115–254): Provided, That such costs shall be as defined in section 502 of the Congressional Budget Act of 1974.155.Section 1334 of the Foreign Affairs Reform and Restructuring Act of 1998 (22 U.S.C. 6553) shall be applied by substituting the date specified in section 106(3) of this Act for October 1, 2021.156.Notwithstanding section 101, amounts are provided for Department of Transportation—Office of the Secretary—Payments to Air Carriers at a rate for operations of $247,700,000, and such amounts may be apportioned up to the rate for operations necessary to maintain Essential Air Service program operations.157.Amounts made available by section 101 to the Department of Housing and Urban Development in the third paragraph under the heading Public and Indian Housing—Native American Programs may be apportioned up to the rate for operations necessary to accommodate demand for guaranteed notes and other obligations as authorized by title VI of the Native American Housing Assistance and Self-Determination Act of 1996.158.In addition to amounts otherwise provided by section 101, for Procurement—Procurement, Defense-Wide, there is appropriated $1,000,000,000, for an additional amount for fiscal year 2022, to remain available until September 30, 2024, which shall be for the Secretary of Defense to provide to the Government of Israel for the procurement of the Iron Dome defense system to counter short-range rocket threats: Provided, That such funds shall be provided to address emergent requirements in support of Operation Guardian of the Walls: Provided further, That such funds shall be transferred pursuant to an exchange of letters and are in addition to funds provided pursuant to the U.S.-Israel Iron Dome Procurement Agreement, as amended: Provided further, That nothing in the preceding provisos shall be construed to apply to amounts made available in prior appropriations Acts for the procurement of the Iron Dome defense system: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 4001(a)(1) and section 4001(b) of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022. This division may be cited as the Continuing Appropriations Act, 2022.BDisaster Relief Supplemental Appropriations Act, 2022The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, and for other purposes, namely:IDepartment of AgricultureAgricultural ProgramsProcessing, Research and MarketingOffice of the SecretaryFor an additional amount for the Office of the Secretary, $10,000,000,000, which shall remain available until December 31, 2023, for necessary expenses related to losses of crops (including milk, on-farm stored commodities, crops prevented from planting in 2020 and 2021, and harvested adulterated wine grapes), trees, bushes, and vines, as a consequence of droughts, wildfires, hurricanes, floods, derechos, excessive heat, winter storms, freeze, including a polar vortex, smoke exposure, quality losses of crops, and excessive moisture occurring in calendar years 2020 and 2021 under such terms and conditions as determined by the Secretary: Provided, That, with respect to smoke tainted wine grapes, the loss (including a quality loss) of such crop during the coverage period due to wildfire, as determined by the Secretary, is considered a qualified loss: Provided further, That losses due to drought shall only be eligible under this heading in this Act if any area within the county in which the loss occurs was rated by the U.S. Drought Monitor as having a D2 (Severe Drought) for eight consecutive weeks or a D3 (Extreme Drought) or higher level of drought intensity during the applicable calendar years: Provided further, That of the amounts provided under this heading in this Act, the Secretary shall use $750,000,000 to provide assistance to producers of livestock, as determined by the Secretary of Agriculture, for losses incurred during calendar year 2021 due to drought or wildfires: Provided further, That at the election of a processor eligible for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) or a cooperative processor of dairy, the Secretary shall make payments for losses in 2021 to such processors (to be paid to producer members, as determined by such processors) in lieu of payments to producers and under the same terms and conditions as payments made to processors pursuant to title I of the Additional Supplemental Appropriations for Disaster Relief Act, 2019 (Public Law 116–20) under the heading Department of Agriculture—Agricultural Programs—Processing, Research and Marketing—Office of the Secretary, as last amended by section 791(c) of title VII of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94): Provided further, That notwithstanding section 760.1503(j) of title 7 of the Code of Federal Regulations, in the event that a processor described in the preceding proviso does not elect to receive payments under such clause, the Secretary shall make direct payments to producers under this heading in this Act: Provided further, That of the amounts provided under this heading in this Act, not more than one percent of the funds provided herein may be used for administrative costs, including for streamlining the application process and easing the burden on county office employees, to carry out the matter under this heading in this Act: Provided further, That, except as otherwise provided under this heading in this Act, the Secretary shall impose payment limitations consistent with section 760.1507 of title 7, Code of Federal Regulations (as in effect on the date of enactment of this Act): Provided further, That, in the case of specialty crops or high value crops, as determined by the Secretary, the Secretary shall impose payment limitations consistent with section 760.1507(a)(2) of title 7, Code of Federal Regulations (as in effect on January 1, 2019): Provided further, That, with respect to the payment limitations described under this heading in this Act, the Secretary shall apply separate payment limits for each of 2020 and 2021: Provided further, That the total amount of payments received under this heading in this Act and applicable policies of crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or the Noninsured Crop Disaster Assistance Program (NAP) under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) (minus any premiums or fees paid for such coverages) shall not exceed 90 percent of the loss as determined by the Secretary: Provided further, That the total amount of payments received under this heading in this Act for producers who did not obtain a policy or plan of insurance for an insurable commodity for the applicable crop year under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses or did not file the required paperwork and pay the service fee by the applicable State filing deadline for a noninsurable commodity for the applicable crop year under NAP for the crop incurring the losses shall not exceed 70 percent of the loss as determined by the Secretary: Provided further, That producers receiving payments under this heading in this Act, as determined by the Secretary, shall be required to purchase crop insurance where crop insurance is available for the next two available crop years and producers receiving payments under this heading in this Act shall be required to purchase coverage under NAP where crop insurance is not available in the next two available crop years, as determined by the Secretary: Provided further, That not later than 120 days after the end of fiscal year 2021, the Secretary shall submit a report to the Congress specifying the type, amount, and method of such assistance by state and territory.Farm Production and Conservation ProgramsNatural Resources Conservation ServiceWatershed and Flood Prevention OperationsFor an additional amount for Watershed and Flood Prevention Operations for necessary expenses for the Emergency Watershed Protection Program, $275,000,000, to remain available until expended, which shall be in addition to amounts otherwise available for such purposes.IIDepartment of CommerceNational Institute of Standards and TechnologyScientific and Technical Research and ServicesFor an additional amount for Scientific and Technical Research and Services for necessary expenses to carry out investigations of building failures pursuant to the National Construction Safety Team Act of 2002 (15 U.S.C. 7301), $22,000,000, to remain available until September 30, 2023.National Oceanic and Atmospheric AdministrationOperations, Research, and Facilities For an additional amount for Operations, Research, and Facilities for necessary expenses related to the consequences of hurricanes and of wildfires in calendar years 2020 and 2021, $92,834,000, to remain available until September 30, 2023, as follows: (1)$4,709,000 for repair and replacement of observing assets, real property, and equipment;(2)$3,425,000 for marine debris assessment and removal;(3)$4,700,000 for mapping, charting, and geodesy services;(4)$35,000,000 to improve:(A)hurricane intensity and track forecasting, including through deployment of unmanned ocean observing platforms and enhanced data assimilation; and(B)precipitation and flood prediction, forecasting, and mitigation capabilities;(5)$20,000,000 to improve wildfire research, prediction, detection, forecasting, monitoring, data management, and communication and engagement; and(6)$25,000,000 for Title IX Fund grants as authorized under section 906(c) of division O of Public Law 114–113:Provided, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.Procurement, Acquisition and Construction  For an additional amount for Procurement, Acquisition and Construction for necessary expenses related to the consequences of hurricanes and of wildfires in calendar years 2020 and 2021, $52,205,000, to remain available until September 30, 2024, as follows: (1)$2,205,000 for repair and replacement of observing assets, real property, and equipment; and(2)$50,000,000 for improvements to operational and research weather and climate supercomputing and dissemination infrastructure, observing assets, and satellites, along with associated ground systems, used for hurricane intensity and track prediction; precipitation and flood prediction, forecasting, and mitigation; and wildfire research, prediction, detection, forecasting, and monitoring:Provided, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act.Fisheries Disaster AssistanceFor an additional amount for Fisheries Disaster Assistance for necessary expenses associated with the mitigation of fishery disasters, $200,000,000, to remain available until expended: Provided, That such funds shall be used for mitigating the effects of commercial fishery failures and fishery resource disasters declared by the Secretary of Commerce, including those declared by the Secretary to be a direct result of hurricanes in calendar years 2020 and 2021.ScienceNational Aeronautics and Space Administration Construction and Environmental Compliance and Restoration(Including Transfer of Funds)For an additional amount for Construction and Environmental Compliance and Restoration for repair at National Aeronautics and Space Administration facilities damaged by Hurricanes Zeta and Ida, $321,400,000, to remain available until expended: Provided, That up to 15 percent of such amount may be transferred to Exploration for necessary expenses related to flight hardware, tooling, production and schedule delays caused by Hurricane Ida: Provided further, That except as provided in the preceding proviso, the amounts appropriated under this heading in this Act shall not be available for transfer under any transfer authority provided for the National Aeronautics and Space Administration in an appropriation Act for fiscal year 2022.National Science FoundationMajor Research Equipment and Facilities Construction For an additional amount for Major Research Equipment and Facilities Construction for necessary expenses related to the National Science Foundation Regional Class Research Vessel construction impacted by Hurricane Ida, $25,000,000, to remain available until expended. Related AgenciesLegal Services CorporationPayment to the Legal Services CorporationFor an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of hurricanes, wildfires, other extreme weather, and earthquakes that occurred during calendar years 2020 and 2021, $40,000,000, to remain available until September 30, 2022: Provided, That none of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2021 and 2022, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That, for the purposes of this Act, the Legal Services Corporation shall be considered an agency of the United States.IIIDepartment of DefenseDepartment of Defense—MilitaryOperation and MaintenanceOperation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $565,000,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of severe storms, straight-line winds, flooding, tornadoes, earthquakes, wildfires, and hurricanes occurring in calendar years 2020 and 2021.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $330,000,000, to remain available until September 30, 2022, for necessary expenses related to the consequences of Winter Storm Uri occurring in calendar year 2021.General Provision—This Title1301.Notwithstanding any other provision of law, funds provided by this title shall only be for the purposes specified, and shall not be subject to any transfer authority provided by law.IVCorps of Engineers—CivilDepartment of the ArmyInvestigationsFor an additional amount for Investigations for necessary expenses related to the completion, or initiation and completion, of flood and storm damage reduction, including shore protection, studies that are currently authorized or that are authorized after the date of enactment of this Act, to reduce risk from future floods and hurricanes, at full Federal expense, $100,000,000, to remain available until expended: Provided, That funds made available under this heading in this Act shall be for high-priority studies of projects in States with a major disaster declared due to Hurricane Ida pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in fiscal year 2021: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, including new studies selected to be initiated using funds provided under this heading in this Act, beginning not later than 60 days after the date of enactment of this Act. ConstructionFor an additional amount for Construction for necessary expenses, $3,000,000,000, to remain available until expended, to construct flood and storm damage reduction, including shore protection, projects that are currently authorized or that are authorized after the date of enactment of this Act, and flood and storm damage reduction, including shore protection, projects that have signed Chief’s Reports as of the date of enactment of this Act or that are studied using funds provided under the heading Investigations if the Secretary determines such projects to be technically feasible, economically justified, and environmentally acceptable: Provided, That of such amount, $1,500,000,000 shall be available for such projects in States with a major disaster declared due to Hurricane Ida pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in fiscal year 2021: Provided further, That the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to the construction of projects, including initial construction or periodic nourishment, completed using funding under this heading in this Act: Provided further, That the completion of ongoing construction projects receiving funding provided under this heading in this Act shall be at full Federal expense with respect to such funds: Provided further, That for any projects using funding provided under this heading in this Act, the non-Federal cash contribution for projects other than ongoing construction projects shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That up to $65,000,000 of the amounts made available under this heading in this Act shall be used for continuing authorities projects to reduce the risk of flooding and storm damage: Provided further, That any projects using funding appropriated under this heading in this Act shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring, where applicable, the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That of the amounts made available under this heading in this Act, such sums as are necessary to cover the Federal share of construction costs for facilities under the Dredged Material Disposal Facilities Program shall be derived from the general fund of the Treasury: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act. Mississippi River and TributariesFor an additional amount for Mississippi River and Tributaries for necessary expenses to address emergency situations at Corps of Engineers projects, and to construct, and rehabilitate and repair damages to Corps of Engineers projects, caused by natural disasters, $868,000,000, to remain available until expended: Provided, That of the amounts made available under this heading in this Act, such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the general fund of the Treasury: Provided further, That of the amounts made available under this heading in this Act, $500,000,000 shall be available to construct flood and storm damage reduction projects that are currently authorized or that are authorized after the date of enactment of this Act in States with a major disaster declared due to Hurricane Ida pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) in fiscal year 2021: Provided further, That the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to the construction of projects, including initial construction or periodic nourishment, completed using funding under this heading in this Act: Provided further, That to the extent that ongoing construction projects are constructed using funding provided under this heading in this Act, such construction shall be at full Federal expense: Provided further, That for any projects using funding provided under this heading in this Act, the non-Federal cash contribution for projects other than ongoing construction projects shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That any projects using funding appropriated under this heading in this Act shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring, where applicable, the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act.Operation and MaintenanceFor an additional amount for Operation and Maintenance for necessary expenses to dredge Federal navigation projects in response to, and repair damages to Corps of Engineers Federal projects caused by, natural disasters, $887,000,000, to remain available until expended, of which such sums as are necessary to cover the Federal share of eligible operation and maintenance costs for coastal harbors and channels, and for inland harbors shall be derived from the general fund of the Treasury: Provided, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act.Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies, as authorized by section 5 of the Act of August 18, 1941 (33 U.S.C. 701n), for necessary expenses to prepare for flood, hurricane and other natural disasters and support emergency operations, repairs, and other activities in response to such disasters, as authorized by law, $826,000,000, to remain available until expended: Provided, That funding utilized for authorized shore protection projects shall restore such projects to the full project profile at full Federal expense: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act. ExpensesFor an additional amount for Expenses for necessary expenses to administer and oversee the obligation and expenditure of amounts provided in this Act for the Corps of Engineers, $30,000,000, to remain available until expended: Provided, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act. Department of the InteriorCentral Utah ProjectCentral Utah Project Completion AccountFor an additional amount for Central Utah Project Completion Account, $10,000,000 to be deposited into the Utah Reclamation Mitigation and Conservation Account for use by the Utah Reclamation Mitigation and Conservation Commission, to remain available until expended, for expenses necessary in carrying out fire remediation activities for wildfires. Bureau of ReclamationWater and Related ResourcesFor an additional amount for Water and Related Resources, $210,000,000, to remain available until expended: Provided, That of such amount, $200,000,000 shall be available for activities to address drought, as determined by the Secretary of the Interior: Provided further, That of the amount made available under this heading in this Act, $10,000,000 shall be for fire remediation and suppression emergency assistance related to wildfires: Provided further, That the Commissioner shall provide a monthly report directly to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of enactment of this Act. Department of EnergyEnergy ProgramsStrategic Petroleum ReserveFor an additional amount for Strategic Petroleum Reserve, $43,300,000, to remain available until expended, for necessary expenses related to damages caused by natural disasters.VIndependent AgenciesSmall Business AdministrationDisaster Loans Program Account(Including Transfer of Funds)For an additional amount for Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $1,189,100,000, to remain available until expended: Provided, That up to $620,000,000 may be transferred to and merged with Salaries and Expenses for administrative expenses to carry out the disaster loan program authorized by section 7(b) of the Small Business Act.VIDepartment of Homeland SecurityProtection, Preparedness, Response, and RecoveryFederal Emergency Management AgencyFederal AssistanceFor an additional amount for Federal Assistance, $50,000,000, to remain available until September 30, 2022, for emergency management performance grants under the National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.), the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121), the Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7701), section 762 of title 6, United States Code, and Reorganization Plan No. 3 of 1978 (5 U.S.C. App.). General Provision—This Title1601.(a)Repayments of the remaining balances of all loans, as of September 30, 2021, by the Federal Emergency Management Agency under section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184) are hereby cancelled.(b)Of the unobligated balances available to the Department of Homeland Security for Federal Emergency Management Agency—Disaster Relief Fund, such sums as are necessary may be transferred to the Disaster Assistance Direct Loan Program Account for carrying out subsection (a).(c)Each amount repurposed or transferred by this section that was previously designated by the Congress as an emergency requirement or as being for disaster relief pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 or a concurrent resolution on the budget is designated by the Congress as an emergency requirement pursuant to section 4001(a)(1) and section 4001(b), or as being for disaster relief pursuant to section 4004(b)(6) and section 4005(f), respectively, of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022.VIIDepartment of the InteriorBureau of Land ManagementManagement of Lands and ResourcesFor an additional amount for Management of Lands and Resources, $1,192,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.United States Fish and Wildlife ServiceConstructionFor an additional amount for Construction, $58,227,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.National Park ServiceConstructionFor an additional amount for Construction, $229,472,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.United States Geological SurveySurveys, Investigations, and ResearchFor an additional amount for Surveys, Investigations, and Research, $26,284,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.Bureau of Safety and Environmental EnforcementOffshore Safety and Environmental EnforcementFor an additional amount for Offshore Safety and Environmental Enforcement, $223,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020 and 2021 wildfires, hurricanes and natural disasters.Bureau of Indian AffairsConstructionFor an additional amount for Construction, $452,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.Department-Wide ProgramsWildland Fire Management(Including Transfer of Funds)For an additional amount for Wildland Fire Management, $100,000,000, to remain available until expended, for necessary expenses related to wildfires: Provided, That of the amounts provided under this heading in this Act, $55,000,000 shall be for hazardous fuels management activities: Provided further, That of the amounts provided under this heading in this Act, $45,000,000, shall be for burned area recovery.Related AgenciesDepartment of AgricultureForest ServiceForest Service OperationsFor an additional amount for Forest Service Operations, $105,000,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters. Forest and Rangeland ResearchFor an additional amount for Forest and Rangeland Research, $25,000,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters for the forest inventory and analysis program.State and Private ForestryFor an additional amount for State and Private Forestry, $50,000,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.National Forest SystemFor an additional amount for National Forest System, $710,000,000, to remain available until expended: Provided, That of the amounts provided under this heading in this Act, $535,000,000 shall be for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters, including no less than $175,000,000 for high priority post-wildfire restoration for watershed protection, critical habitat, and burned area recovery: Provided further, That of the amounts provided under this heading in this Act, $175,000,000 shall be for hazardous fuels mitigation.Capital Improvement and MaintenanceFor an additional amount for Capital Improvement and Maintenance, $470,000,000, to remain available until expended, for necessary expenses related to the consequences of calendar year 2019, 2020, and 2021 wildfires, hurricanes and other natural disasters.General Provision—This Title1701.(a)(1)If services performed by the designated employees under paragraph (2) of this subsection at the Department of the Interior or the Department of Agriculture during 2021 are determined by the Secretary of the Interior or the Secretary of Agriculture, as applicable, to be primarily related to emergency wildland fire suppression activities, any premium pay for such services shall be disregarded in calculating the aggregate of such employee’s basic pay and premium pay for purposes of a limitation under section 5547(a) of title 5, United States Code, or under any other provision of law, whether such employee’s pay is paid on a biweekly or calendar year basis. Any services during 2021 that generate payments payable in 2022 shall be disregarded in applying this subsection.(2)The premium pay waiver under paragraph (1) of this subsection shall apply to individuals serving as wildland firefighters and as fire management response officials, including regional fire directors, deputy regional fire directors, agency officials who directly oversee fire operations, and fire management officers, and individuals serving on incident management teams (IMTs), at the National Interagency Fire Center (NIFC), at Geographic Area Coordinating Centers (GACCs), and at Operations centers.(3)The Departments of the Interior and Agriculture shall provide a report to Congress detailing the number of positions, including by occupation, grade, and the aggregate pay by type of pay for each individual who receives pay authorized under subsection (a)(1).(b)Any overtime pay for services described in subsection (a) that is payable under an authority outside of title 5, United States Code, shall be disregarded in calculating any annual limit on the amount of overtime pay payable in 2021.(c)Any pay that is disregarded under either subsection (a) or (b) shall be disregarded in calculating such employee’s aggregate pay for purposes of applying the limitation in section 5307 of title 5, United States Code, during 2021.(d)(1)Pay that is disregarded under subsection (a) or (b) shall not cause the aggregate of the employee’s basic pay and premium pay for the applicable calendar year to exceed the rate of basic pay payable for a position at level II of the Executive Schedule under section 5313 of title 5, United States Code, as in effect at the end of such calendar year. (2)For purposes of applying this subsection to an employee who would otherwise be subject to the premium pay limits established under section 5547 of title 5, United States Code, premium pay means the premium pay paid under the provisions of law cited in section 5547(a).(3)For purposes of applying this subsection to an employee under a premium pay limit established under an authority other than section 5547 of title 5, United States Code, the agency responsible for administering such limit shall determine what payments are considered premium pay.(4)For the purpose of applying this subsection, basic pay includes any applicable locality-based comparability payment under section 5304 of title 5, United States Code, any applicable special rate supplement under section 5305 of such title, or any equivalent payment under a similar provision of law.(e)This section shall take effect as if enacted on January 1, 2021.(f)If application of this section results in the payment of additional premium pay to a covered employee of a type that is normally creditable as basic pay for retirement or any other purpose, that additional pay shall not—(1)be considered to be basic pay of the covered employee for any purpose; or(2)be used in computing a lump-sum payment to the covered employee for accumulated and accrued annual leave under section 5551 or section 5552 of title 5, United States Code, or other similar provision of law. (g)Not later than 45 days after the date of enactment of this Act, the Secretary of the Interior and Secretary of Agriculture shall jointly provide to the Committees on Appropriations of the House of Representatives and the Senate, the Senate Committee on Agriculture Nutrition and Forestry, the House of Representatives Committee on Agriculture, the Senate Committee on Energy and Natural Resources, the House of Representatives Committee on Natural Resources, Senate Committee on Homeland Security and Governmental Affairs, and the House of Representatives Committee on Oversight and Reform, a framework to modernize the wildland firefighting workforce beginning in fiscal year 2022.VIIIDepartment of TransportationFederal Aviation AdministrationFacilities and EquipmentFor an additional amount for Facilities and Equipment, $100,000,000, to remain available until September 30, 2024, for necessary expenses related to the consequences of Hurricane Ida.Federal Highway AdministrationEmergency Relief Program For an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $2,600,000,000, to remain available until expended.Department of Housing and Urban DevelopmentCommunity Planning and DevelopmentCommunity Development Fund(Including Transfers of Funds)For an additional amount for Community Development Fund, $5,000,000,000, to remain available until expended, for necessary expenses for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to disaster relief, long-term recovery, restoration of infrastructure and housing, economic revitalization, and mitigation, in the most impacted and distressed areas resulting from a major disaster that occurred in 2020 or 2021 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided, That amounts made available under this heading in this Act shall be awarded directly to the State, unit of general local government, or Indian tribe (as such term is defined in section 102 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302)) at the discretion of the Secretary: Provided further, That the Secretary shall allocate, using the best available data, an amount equal to the total estimate for unmet needs for qualifying disasters under this heading in this Act: Provided further, That any final allocation for the total estimate for unmet need made available under the preceding proviso shall include an additional amount of 15 percent of such estimate for additional mitigation: Provided further, That of the amounts made available under this heading in this Act, no less than $1,610,000,000 shall be allocated for major declared disasters that occurred in 2020 within 30 days of the date of enactment of this Act: Provided further, That the Secretary shall not prohibit the use of amounts made available under this heading in this Act for non-Federal share as authorized by section 105(a)(9) of the Housing and Community Development Act of 1974 (42 U.S.C. 5305(a)(9)): Provided further, That of the amounts made available under this heading in this Act, grantees may establish grant programs to assist small businesses for working capital purposes to aid in recovery: Provided further, That as a condition of drawing funds for any activity other than general administration, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with amounts made available under this heading in this Act, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That with respect to any such duplication of benefits, the Secretary shall act in accordance with section 1210 of Public Law 115–254 (132 Stat. 3442) and section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155): Provided further, That the Secretary shall require grantees to maintain on a public website information containing common reporting criteria established by the Department that permits individuals and entities awaiting assistance and the general public to see how all grant funds are used, including copies of all relevant procurement documents, including grantee administrative contracts and details of ongoing procurement processes, as determined by the Secretary: Provided further, That prior to the obligation of funds a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing, economic revitalization, and mitigation in the most impacted and distressed areas: Provided further, That such funds may not be used for activities reimbursable by, or for which funds are made available by, the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading in this Act shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a State, unit of general local government, or Indian tribe may use up to 5 percent of its allocation for administrative costs related to a major disaster under this heading in this Act and for the same purposes in prior and future Acts and such amounts shall be available for any eligible administrative costs without regard to a particular disaster: Provided further, That in administering the amounts made available under this heading in this Act, the Secretary of Housing and Urban Development may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), if the Secretary finds that good cause exists for the waiver or alternative requirement and such waiver or alternative requirement would not be inconsistent with the overall purpose of title I of the Housing and Community Development Act of 1974: Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading in this Act that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary or a State may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading in this Act if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That the Secretary shall publish via notice in the Federal Register or on the website of the Department any waiver, or alternative requirement, to any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver or alternative requirement: Provided further, That the Secretary is authorized to approve the use of amounts made available under this heading in this Act or a prior or future Act for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) related to unmet recovery needs in the most impacted and distressed areas resulting from a major disaster in this Act or in a prior or future Act to be used interchangeably and without limitation for the same activities in the most impacted and distressed areas resulting from other major disasters assisted under this Act or a prior or future Act when such areas overlap and when the use of the funds will address unmet recovery needs of both disasters: Provided further, That, until the Secretary publishes a Federal Register Notice establishing the requirements for the previous proviso, grantees that received grants under the same heading for 2017, 2018 or 2019 disasters may submit for approval revised plans for the use of funds related to those major disasters to expand the eligible beneficiaries of existing programs contained in such previously approved plans to include those impacted by disasters in 2020 or 2021: Provided further, That of the amounts made available under this heading in this Act, up to $7,000,000 shall be made available for capacity building and technical assistance, including assistance on contracting and procurement, to support States, units of general local government, or Indian tribes, and subrecipients that receive allocations for disaster recovery pursuant to the authority under this heading in this Act and allocations for disaster recovery in any prior or future Acts: Provided further, That of the amounts made available under this heading in this Act, up to $5,500,000 shall be transferred to Department of Housing and Urban Development—Program Office Salaries and Expenses—Community Planning and Development for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts made available under the heading Community Development Fund in this Act or any prior or future Act that makes amounts available for purposes related to major disasters under such heading.IXGeneral Provisions—This Act1901.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved. 1902.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.1903.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2022.1904.Each amount provided by this division is designated by the Congress as being for an emergency requirement pursuant to section 4001(a)(1) and section 4001(b) of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022.This division may be cited as the Disaster Relief Supplemental Appropriations Act, 2022.CAfghanistan Supplemental Appropriations Act, 2022The following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, and for other purposes, namely:IDepartment of JusticeFederal Bureau of InvestigationSalaries and ExpensesFor an additional amount for Salaries and Expenses, $50,000,000, to remain available until September 30, 2022, for investigative activities associated with Afghan resettlement operations.IIDepartment of DefenseOperation and MaintenanceOverseas Humanitarian, Disaster, and Civic AidFor an additional amount for Overseas Humanitarian, Disaster, and Civic Aid, $2,200,000,000, to remain available until September 30, 2023, for support of Operation Allies Welcome by the Department of Defense.General Provisions—This Title2201.Not later than 30 days after the date of enactment of this Act, and every 30 days thereafter through fiscal year 2022, the Secretary of Defense shall provide a written report to the congressional defense committees describing the execution of funds provided in this title, including the amounts obligated and expended, in total and since the previous report; the nature of the costs incurred or services provided by such funds; and any reimbursements or funds transferred by another Federal agency to the Department of Defense which relates to the purpose of the funds provided by this title.2202.Notwithstanding any other provision of law, funds provided by this title shall only be for the purposes specified, and shall not be subject to any transfer authority provided by law.2203.The Inspector General of the Department of Defense shall carry out reviews of the activities of the Department of Defense to transport and care for Afghans, including but not limited to, the humane treatment and living conditions of Afghans at any Department of Defense facility; the use of funds by the Department of Defense to support such persons, including the monitoring of potential waste, fraud, or abuse of such funds; and any related issues that the Inspector General may direct: Provided, That the Inspector General shall provide to the congressional defense committees periodic updates on such oversight efforts and a written report to such committees not later than 60 days after the date of enactment of this Act.2204.Title IX of division C of Public Law 116–260 is amended under the heading Afghanistan Security Forces Fund by inserting the following before the penultimate proviso: Provided further, That the Secretary of Defense may obligate and expend funds made available under this heading for costs associated with the termination of contracts previously funded with amounts provided under this heading in prior Acts, and to pay valid invoices in satisfaction of liabilities under such contracts for which the applicable prior appropriation cannot be identified:.2205.Not later than 90 days after the date of enactment of this Act, the Secretary of Defense, in consultation with the Service Secretaries and the Commander of United States Central Command, shall submit to the congressional defense committees a report regarding the disposition of United States property, equipment, and supplies, including property, equipment, and supplies provided to the Afghanistan National Security Forces, which were destroyed, taken out of Afghanistan, or remain in Afghanistan in connection with the United States military withdrawal: Provided, That such report shall include information on the future plans of the Department of Defense regarding any such items.IIIDepartment of Health and Human ServicesCenters for Disease Control and PreventionCDC–Wide Activities and Program SupportFor an additional amount for CDC–Wide Activities and Program Support, $21,500,000, for support of Operation Allies Welcome, to remain available until September 30, 2022, for medical support, screening, and other related public health activities related to Afghan arrivals and refugees.Administration for Children and FamiliesRefugee and Entrant AssistanceFor an additional amount for Refugee and Entrant Assistance, $1,680,000,000, to remain available until September 30, 2023, for support of Operation Allies Welcome for carrying out refugee and entrant assistance activities in support of citizens or nationals of Afghanistan paroled into the United States under section 212(d)(5) of the Immigration and Nationality Act and citizens or nationals of Afghanistan for whom such refugee and entrant assistance activities are authorized: Provided, That amounts made available under this heading in this Act may be used for grants or contracts with qualified nonprofit organizations to provide culturally and linguistically appropriate services, including wrap-around services during temporary housing and after resettlement, housing assistance, medical assistance, legal assistance, and case management assistance: Provided further, That the Director of the Office of Refugee Resettlement, in carrying out section 412(c)(1)(A) of the Immigration and Nationality Act with amounts made available under this heading in this Act, may allocate such amounts among the States in a manner that accounts for the most current data available.Children and Families Services Programs For an additional amount for Children and Families Services Programs, $7,773,000, to remain available until September 30, 2022, for support of Operation Allies Welcome for necessary administrative expenses to carry out refugee and entrant assistance activities in support of citizens or nationals of Afghanistan.General Provision—This Title2301.(a)Not later than 45 days after the date of enactment of this Act, the Secretary of Health and Human Services, the Secretary of State, and the Secretary of Homeland Security shall jointly submit a strategy on Afghan evacuee resettlement to the appropriate congressional committees and leadership describing agency roles and responsibilities, vetting, immigration status of each Afghan, and anticipated costs associated with implementing such strategy.(b)Definition of Afghan EvacueeIn this section, the term Afghan evacuee means a person whose evacuation from Afghanistan to the United States, or a location overseas controlled by the United States, was facilitated by the United States as part of Operation Allies Refuge.IVDepartment of StateAdministration of Foreign AffairsEmergencies in the Diplomatic and Consular Service For an additional amount for Emergencies in the Diplomatic and Consular Service, $276,900,000, to remain available until expended, for support for Operation Allies Welcome and related efforts by the Department of State, including additional relocations of individuals at risk as a result of the situation in Afghanistan and related expenses, and to reimburse the account under this heading in prior acts making appropriations for the Department of State, foreign operations, and related programs for obligations previously incurred.Bilateral Economic AssistanceFunds Appropriated to the PresidentInternational Disaster AssistanceFor an additional amount for International Disaster Assistance, $400,000,000, to remain available until expended, to address humanitarian needs in Afghanistan and the region impacted by the situation in Afghanistan.Department of StateMigration and Refugee AssistanceFor an additional amount for Migration and Refugee Assistance, $415,000,000, to remain available until expended, to address humanitarian needs in, and to assist refugees from, Afghanistan.United States Emergency Refugee and Migration Assistance FundFor an additional amount for United States Emergency Refugee and Migration Assistance Fund, $1,076,100,000, to remain available until expended, notwithstanding section 2(c)(2) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)(2)), of which $976,100,000 is for support for Operation Allies Welcome and related efforts by the Department of State, including additional relocations of individuals at risk as a result of the situation in Afghanistan and related expenses, and $100,000,000 is to respond to other unexpected and urgent humanitarian emergencies.General Provisions—This Title2401.During fiscal years 2022 and 2023, notwithstanding any applicable restrictions on the ability of the Department of State and the United States Agency for International Development to enter into personal services contracts, including section 704 of the Financial Services and General Government Appropriations Act, 2021 (division E of Public Law 116–260) as continued by section 101 of division A of this Act (and any successor provision in a subsequently enacted appropriations Act), the authorities of section 2(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2669(c)), section 636(a)(3) of the Foreign Assistance Act of 1961 (22 U.S.C. 2396(a)(3)), and section 5(a)(6) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2605(a)(6)) may be exercised, without regard to the geographic limitations referenced therein, particularly to enter into, extend, and maintain contracts with individuals who have served as locally employed staff of the United States mission in Afghanistan.2402.The Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit to the Committees on Appropriations, not later than 45 days after the date of enactment of this Act, a report on the proposed uses of funds appropriated by this title under the headings Emergencies in the Diplomatic and Consular Service and United States Emergency Refugee and Migration Assistance Fund, by program, project, and activity, for which the obligation of funds is anticipated: Provided, That such report shall be updated (including any changes in proposed uses from the initial plan) and submitted to the Committees on Appropriations every 45 days until September 30, 2023.2403.Not later than 45 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security and the heads of other relevant Federal agencies, shall submit to the Committees on Appropriations a report on the status of the Priority 2 (P–2) designation granting United States Refugee Admissions Program (USRAP) access for certain at risk Afghan nationals and their eligible family members that was announced by the Department of State on August 2, 2021: Provided, That such report shall include the approximate number of Afghan nationals and their eligible family members who have been referred to the program, the number of Afghan nationals who have contacted a Resettlement Support Center to begin processing of their P–2 referral, the estimated time for processing such applications, an assessment of the obstacles facing P–2 eligible individuals seeking to leave Afghanistan, and a plan for augmenting personnel needed for refugee processing or humanitarian parole: Provided further, That such report shall be submitted in unclassified form, but may be accompanied by a classified annex.2404.None of the funds appropriated in this title and made available for assistance for Afghanistan may be made available for direct assistance to the Taliban.VGeneral Provisions—This Act2501.In addition to amounts otherwise made available, there is appropriated for U.S. Citizenship and Immigration Services—Immigration Examination Fee Account, $193,000,000, to remain available until expended, for necessary expenses in support of Operation Allies Welcome, to be deposited and used as provided in section 286(n) of the Immigration and Nationality Act (8 U.S.C. 1356(n)): Provided, That such amounts shall be in addition to any other amounts made available for such purposes and shall not be construed to require any reduction of any fee described in section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)): Provided further, That amounts provided in this section shall only be for the purposes specified, and notwithstanding any other provision of law are not available for non-expenditure transfer or reprogramming: Provided further, That within 15 days of the date of enactment of this Act, U.S. Citizenship and Immigration Services shall provide to the Committees on Appropriations and the Committees on the Judiciary of the Senate and the House of Representatives an expenditure plan for the funds provided under this paragraph, and every 30 days thereafter shall provide updated execution data to such Committees for such funds: Provided further, That the reporting requirement in the previous proviso shall end on September 30, 2026.2502.(a)In GeneralNotwithstanding any other provision of law, a citizen or national of Afghanistan (or a person with no nationality who last habitually resided in Afghanistan) shall be eligible for the benefits described in subsections (b) and (c) if—(1)such individual completed security and law enforcement background checks to the satisfaction of the Secretary of Homeland Security and was subsequently—(A)paroled into the United States between July 31, 2021, and September 30, 2022; or(B)paroled into the United States after September 30, 2022, and—(i)is the spouse or child (as such term is defined under section 101(b) of the Immigration and Nationality Act (8 U.S.C. 1101(b)) of an individual described in subparagraph (A); or(ii)is the parent or legal guardian of an individual described in subparagraph (A) who is determined to be an unaccompanied child under 6 U.S.C. 279(g)(2); and(2)such individual’s parole has not been terminated by the Secretary of Homeland Security.(b)BenefitsAn individual described in subsection (a) shall be eligible for—(1)resettlement assistance, entitlement programs, and other benefits available to refugees admitted under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) until March 31, 2023; and(2)services described under section 412(d)(2) of the Immigration and Nationality Act (8 U.S.C. 1522(d)(2)), subject to subparagraph (B) of such section, if such individual is an unaccompanied alien child as defined under 6 U.S.C. 279(g)(2).(c)Expeditious adjudication of asylum applicationsWith respect to an application for asylum under section 208 of the Immigration and Nationality Act (8 U.S.C. 1158) filed by an individual described in subsection (a)—(1)the initial interview on the asylum application shall occur not later than 15 days after the date on which an application is filed; and(2)in the absence of exceptional circumstances, final administrative adjudication of the asylum application, not including administrative appeal, shall be completed within 150 days after the date an application is filed.(d)ClarificationNotwithstanding any other provision of law, nothing in this Act shall be interpreted to—(1)preclude an individual described in subsection (a), from applying for or receiving any immigration benefits to which such individual is otherwise entitled; or(2)entitle a person described in subsection (a) to adjustment of status to lawful permanent resident; or(3)preclude a person described in subsection (a) from applying for a driver’s license or identification card for which they are eligible under state law.(e)ReportNot later than 120 days after the date of enactment of this Act, and every 3 months thereafter, the Secretary of Homeland Security, in consultation with the Secretary of Defense and the Secretary of State, shall submit a report to Congress detailing the number individuals described in subsection (a); the number of individuals receiving benefits in subsection (b), including their eligibility for benefits as refugees notwithstanding this Act; and any other information deemed relevant by the Secretary.2503.Reporting requirement(1)In generalNot later than 60 days after the date of the enactment of this Act, and quarterly thereafter through September 30, 2023, the Secretary of Homeland Security, in coordination with the head of any other applicable Federal agency, shall submit to Congress a report that includes the elements described in paragraph (2).(2)ElementsThe report required by paragraph (1) shall include the following:(A)A summary of the status of Afghan evacuees, including—(i)the number of the Afghan evacuees present in the United States, located at overseas bases of the United States Armed Forces, or located in third countries who are not located at such a base including—(I)the number who are U.S. lawful permanent residents;(II)the number who are Special Immigrant Visa holders;(III)the number who are Special Immigrant Visa applicants;(IV)the number who are in possession of a valid nonimmigrant visa to enter the United States;(V)the number who are employees of a U.S. Government agency;(VI)the number who are employees of a U.S. funded partner organization, media, or non-profit;(VII)the number of Priority 1 refugee referrals;(VIII)the number of Priority 2 refugee referrals;(IX)the number who have been relocated from the United States to a third country, and the country to which they were relocated; and(X)the number who do not fall into any of the above categories.(ii)the number of Afghan evacuees at overseas bases or other official staging areas who have been flagged as potential security concerns or risks or included on the United States no-fly list and who were therefore denied clearance to enter the United States;(iii)the number of the Afghan evacuees who have been paroled into the United States—(I)the number whose parole was terminated; and(II)the number whose parole has been extended; and(B)The number of Afghan evacuees who have been interviewed by U.S. Citizenship and Immigration Services in connection with an application or petition for immigration benefits, including—(i)the number of such interviews conducted since the United States withdrawal;(ii)the rate at which individuals were granted or refused the benefits that formed the basis for such interviews;(iii)the number of individuals who did not appear at a scheduled interview; and(iv)a description of the procedures for screening for and detecting child marriage, human trafficking, gender-based violence, and marriages entered into or relationships as fiancee or fiance claimed for the sole purpose of securing evacuation.(C)For each Federal department and agency involved in Operation Allies Welcome—(i)as of the date of the report, the costs incurred; and(ii)an identification of the source of appropriated or other funds used to fund the effort.(3)Definition of afghan evacueeIn this section, the term Afghan evacuee means a person whose evacuation from Afghanistan to the United States, or a location overseas controlled by the United States, was facilitated by the United States as part of Operation Allies Refuge.2504.Each amount appropriated or made available by this Act is in addition to amounts otherwise appropriated for the fiscal year involved.2505.No part of any appropriation contained in this Act shall remain available for obligation beyond the current fiscal year unless expressly so provided herein.2506.Unless otherwise provided for by this Act, the additional amounts appropriated by this Act to appropriations accounts shall be available under the authorities and conditions applicable to such appropriations accounts for fiscal year 2022.2507.Each amount provided by this division is designated by the Congress as being for an emergency requirement pursuant to section 4001(a)(1) and section 4001(b) of S. Con. Res. 14 (117th Congress), the concurrent resolution on the budget for fiscal year 2022.This division may be cited as the Afghanistan Supplemental Appropriations Act, 2022.DOther MattersIExtensions, Technical Corrections, and Other Matters3101.Extension of Authority to Make Certain Appointments for National Disaster Medical SystemSection 2812(c)(4)(B) of the Public Health Service Act (42 U.S.C. 300hh–11(c)(4)(B)) is amended by striking September 30, 2021 and inserting December 3, 2021.3102.Extending Certain Waiver Authorities(a)National School Lunch Program Requirement Waivers Addressing COVID–19Section 2202(e) of the Families First Coronavirus Response Act (Public Law 116–127; 42 U.S.C. 1760 note) is amended by striking September 30, 2021 and inserting June 30, 2022: Provided, That such waivers shall only apply to school year 2021–2022.(b)FundingThere are hereby appropriated, out of any funds in the Treasury not otherwise appropriated, such sums as may be necessary to carry out this section.3103.Extension of Additional Special AssessmentsSection 3014(a) of title 18, United States Code, is amended by striking September 30, 2021 and inserting December 31, 2021.3104.Extension of Temporary Order for Fentanyl-Related SubstancesEffective as if included in the enactment of the Temporary Reauthorization and Study of the Emergency Scheduling of Fentanyl Analogues Act (Public Law 116–114), section 2 of such Act (as amended by Public Law 117–12) is amended by striking October 22, 2021 and inserting January 28, 2022.3105.Extending the Increased Federal Medical Assistance Percentage for Territories(a)In generalSection 1905(ff) of the Social Security Act (42 U.S.C. 1396d(ff)) is amended—(1)in paragraph (2), by striking September 30, 2021 and inserting December 3, 2021 ; and (2)in paragraph (3), by striking September 30, 2021 and inserting December 3, 2021.(b)GAO reviewNot later than November 15, 2021, the Comptroller General of the United States shall review the determination of the allotment for Puerto Rico for fiscal year 2022 under section 1108(g) of the Social Security Act (42 U.S.C. 1308(g)), and include in the review the legal opinion of the Comptroller General on the most plausible plain reading of how such fiscal year 2022 allotment level should be calculated.3106.Medicare Improvement FundSection 1898(b)(1) of the Social Security Act (42 U.S.C. 1395iii(b)(1)) is amended by striking $165,000,000 and inserting $69,000,000.IIBudgetary Effects3201.Budgetary effects(a)Statutory PAYGO scorecardsThe budgetary effects of this division shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.(b)Senate PAYGO scorecardsThe budgetary effects of this division shall not be entered on any PAYGO scorecard maintained for purposes of section 4106 of H. Con. Res. 71 (115th Congress).(c)Classification of budgetary effectsNotwithstanding Rule 3 of the Budget Scorekeeping Guidelines set forth in the joint explanatory statement of the committee of conference accompanying Conference Report 105–217 and section 250(c)(8) of the Balanced Budget and Emergency Deficit Control Act of 1985, the budgetary effects of this division shall not be estimated—(1)for purposes of section 251 of such Act;(2)for purposes of an allocation to the Committee on Appropriations pursuant to section 302(a) of the Congressional Budget Act of 1974; and(3)for purposes of paragraph (4)(C) of section 3 of the Statutory Pay-As-You-Go Act of 2010 as being included in an appropriation Act.September 22, 2021Read the second time and placed on the calendar